U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 6060.08
CHANGE NOTICE NUMBER: 1
DATE: 3/8/2001

1. PURPOSE AND SCOPE. To revise PS 6060.08, Urine Surveillance
and Narcotic Identification to remove the requirement for staff
to administer the Random selection list in a sequential order.
2. SUMMARY OF CHANGES. The revised policy will allow staff to
skip an inmate on the Random list who is not readily available,
i.e., on a medical trip, in the visiting room, etc., and continue
with testing from the list. The inmate who was bypassed can then
be tested when it is more convenient for staff and the inmate is
available.
Additionally, an extension of the Random list will serve to
supply additional inmate names for testing to replace inmates who
are not readily available for testing. For example, if five
percent of the population must be tested, a list containing seven
percent should be produced. Inmates will then be sequentially
chosen from the remaining names on the Random list to replace
those unavailable for testing.
3.

TABLE OF CHANGES
Remove
Pages 7 and 8

Insert
Pages 7 and 8

4. ACTION. File this Change Notice in front of PS 6060.08,
Urine Surveillance and Narcotic Identification.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
6060.08
11/24/99
Urine Surveillance and
Narcotic Identification

1. [PURPOSE AND SCOPE §550.30. The Warden must establish programs of
urine testing for drug use, to monitor specific groups or individual
inmates who are considered as high risk for drug use, such as those
involved in community activities, those with a history of drug use,
and those inmates specifically suspected of drug use.
Testing is to be performed as frequently as the Warden determines on
at least 50 percent of inmates who are involved in community
activities. In addition, staff shall randomly sample each
institution's inmate population during each month to test for drug
use.]
Information on urine surveillance of inmates at Community Corrections
Centers and other community-based programs is in the Community
Corrections Manual.
This Program Statement also requires that each institution maintain a
supply of Narcotic Identification Kits to determine whether unknown
substances are narcotics, or other controlled substances.
2.

SUMMARY OF CHANGES.


This revision changes:

The Random urine testing requirement for High Level Security
from seven percent to ten percent and Minimum Level Security
institutions from five percent to three percent.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

The Random selection process from a ¡ selection without
replacement¢ to ¡ selection with replacement¢ of the inmate’s
name.


Additionally, an inmate’s name will no longer be removed
from the Disruptive Group Testing Category when their name
also appears on the Random Selection Category.

PS 6060.08
11/24/99
Page 2
3.

PROGRAM OBJECTIVES.

The expected results of this program are:

a.

Illegal use of drugs by inmates will be deterred.

b.

Inmates will live in a safe and orderly environment.

c. The public will be protected from undue risk from inmates in
community activities.
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 6060.07

b.

Urine Surveillance and Narcotic Identification
(1/29/99)

Directives Referenced
PS 1380.05 Special Investigative Supervisors Manual (8/1/95)
PS 1627.01
Commercial Drivers Testing for Use of Controlled
Substances/Alcohol (11/29/96)
PS 5270.07
Inmate Discipline and Special Housing Units
(12/29/87)
PS 5360.07
Religious Beliefs and Practices (8/29/97)
PS 5500.09
Correctional Services Manual (10/27/97)
PS 7300.09
Community Corrections Manual (1/12/98)

c. Rules cited in this Program Statement are contained in 28 CFR
550.30-32.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4344-1
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4E-19-2
c. American Correctional Association 2nd edition Standards for
Administration of Correctional Agencies: None
d. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-4E-22
6. PRETRIAL/HOLDOVER PROCEDURES. Procedures required in this Program
Statement apply to pretrial and holdover inmates.
7. RESPONSIBILITIES. Ordinarily, the Warden designates the Captain
as the Urine Surveillance Program Coordinator.

PS 6060.08
11/24/99
Page 3


Operational responsibility may be further delegated no lower
than Lieutenant.

Only staff (not inmates) may execute the duties of this program (such
as urine collection, recording, mailing, and processing of results).
8. SURVEILLANCE CATEGORIES. Urine surveillance is to be applied to
inmates in the following categories:
a. Random. Five percent of each institution's total inmate
population must be tested randomly monthly, however, exactly three
percent are to be tested randomly in all Minimum Security Level
institutions and ten percent in all U.S. Penitentiaries, with the
exception of:



ADX-FLO-MAX, Florence, Colorado and
U.S. Penitentiary Marion, Illinois, which is to follow the
five percent random testing monthly (see Section 10.c.(1)).

Inclusion in another urine surveillance category will not interfere
with inclusion in the random sample. The Random selection process is
modified from ¡ selection without replacement¢ to ¡ selection with
replacement.¢ This removes the inmate assurance that once tested in a
given month that there is no possibility of being tested until the
following month.
b. Community Activities. At least 50 percent of inmates involved
in community activities are to be tested, including all inmates with a
history of drug use.
For the purposes of this Program Statement, inmates assigned to
Military Base details are not considered to be involved in community
activities.
c. Disruptive Groups.
be tested each month.

Every confirmed disruptive group member will

d. Suspected. Inmates who have been identified through
intelligence gathering, i.e., telephone monitoring, involvement in an
incident resulting in physical violence towards another person. This
testing will occur over an extended period of time (e.g., three
consecutive months).
e. Saturation.
testing.

A method for targeting a large group of inmates for

f. Prior Act. Inmates found by the DHO to have committed the
following prohibited acts will be tested monthly for the following 24
months (see Section 8.):

PS 6060.08
11/24/99
Page 4





9.

Refusing to Provide a Urine Sample, Code 110;
Introduction of Drugs or Drug Paraphernalia, Code 111;
Use of Drugs or Related Paraphernalia, Code 112; or
Possession of Drugs or Related Paraphernalia, Code 113.

[PROCEDURES

§550.31

a. Staff of the same sex as the inmate tested shall directly
supervise the giving of the urine sample. If an inmate is unwilling
to provide a urine sample within two hours of a request for it, staff
must file an incident report. No waiting period or extra time need be
allowed for an inmate who directly and specifically refuses to provide
a urine sample. To eliminate the possibility of diluted or
adulterated samples, staff shall keep the inmate under direct visual
supervision during this two-hour period, or until a complete sample is
furnished. To assist the inmate in giving the sample, staff shall
offer the inmate eight ounces of water at the beginning of the
two-hour time period. An inmate is presumed to be unwilling if the
inmate fails to provide a urine sample within the allotted time
period. An inmate may rebut this presumption during the disciplinary
process.]
Ordinarily, an inmate is expected to provide a urine sample within
two hours of the request, but the Captain (or Lieutenant) may extend
the time if warranted by specific situations (for example, the inmate
has a documented medical or psychological problem, is dehydrated,
etc.).
Staff may consider supervising indirectly an inmate who claims to be
willing but unable to provide a urine sample under direct
visual supervision. For example, this might be accomplished by
allowing the inmate to provide the sample in a secure, dry room after
a thorough search has been made of both the inmate and the room.
A urine sample is considered to be approximately a full specimen
bottle. Refer to Standard Procedures for Collecting Urine
Surveillance Samples (Attachment A).
[b. Institution staff shall determine whether a justifiable reason
exists, (e.g., use of prescribed medication) for any positive urine
test result. If the inmate's urine test shows a positive test result
for the presence of drugs which cannot be justified, staff shall file
an incident report.]
In addition to checking whether the inmate's positive urinalysis
result may be justified by prescribed medication, staff must ensure
that the minimum waiting period for successive positive results is
taken into account, as guided by the Detection Periods for Selected
Drugs (Attachment B).

PS 6060.08
11/24/99
Page 5


Those time periods are estimates of the maximum time urine
would test positive for a particular drug. For example,
ordinarily, at least 30 days would have to elapse between
urine collections before disciplinary action could be taken
for a second positive THC result; however, urine could be
collected from that inmate within those 30 days, and an
incident report could be based on positive results for a
drug other than THC.

Incident reports pertaining to positive urine tests will be
forwarded to the Unit Discipline Committee, in accordance with the
Program Statement on Inmate Discipline and Special Housing Units.
An inmate who has been found to have committed any of the following
prohibited acts will be tested monthly for the following 24 months:





Refusing to Provide a Urine Sample, Code 110;
Introduction of Drugs or Drug Paraphernalia, Code 111;
Use of Drugs or Related Paraphernalia, Code 112; or
Possession of Drugs or Related Paraphernalia, 113.

After being tested for a period of 24 consecutive months and no
further discipline actions taken for drug related offenses, the inmate
will be removed from the Prior Act List; however, acts of misconduct
(Codes 110, 111, 112, or 113) while on the Prior Act List requires
continuance on the Prior Act List for an additional 24 months from the
date of the new discipline action.
c. Urine Sample Screening and Confirmation. Urinalysis will be
performed exclusively by a Central Office-approved laboratory.
The urinalysis contractor will detect and identify at least the
following drugs and/or metabolites by basic screen at the minimal
levels stated in the contract:






Morphine (total, free, or glucuronide)
Methadone (& metabolite)
Codeine
Other Opiates
Barbiturates (including but not limited to Amobarbital,
Phenobarbital, Pentobarbital, Butabarbital, Hexobarbital,
Secobarbital)
 Amphetamines (including, but not limited to,
d-amphetamine and methamphetamine)
 Cocaine (free)
 Cocaine metabolite (benzoylecgonine)
 Phencyclidine (PCP)
 THC
An initial positive test is confirmed by a second test before it is
reported to the institution.

A positive written report from the contractor for any of the above
drugs indicates that the particular drug has been identified by an
initial screening test and then confirmed by a different laboratory
procedure.
If a contractor detects and identifies other drugs or substances
during the initial screening, the contractor will identify and report
them. The institution may then decide whether to request
confirmation.


10.

Retesting at the inmate's request is not permitted.

GENERATING RANDOM URINE SURVEILLANCE LISTS

a. On the first work day of each month a list of randomly selected
inmate names will be produced through the SENTRY Random Population
Selection Transaction. This list is non-alphabetical and will be used
for the selection of inmates.
A second list in alphabetical order will also be produced to
determine the location of the selected inmates. This second list is
to facilitate use of the random list and may not be used to select
inmates for urine surveillance.

PS 6060.08
11/24/99
Page 7
PS 6060.08
CN-1 3/8/2001
Page 7
Many institutions have both operating methods and data recording
instruments for the urine testing programs. For this reason the only
part of the computerized list which may be used is the random list of
names. The other data elements are printed for staff convenience and
may be used or ignored according to the procedural requirements of the
local program.
*

b. The Urine Surveillance Program Coordinator is responsible for
list security and secure storage of the lists until it is delivered
to the person responsible for urine testing. Ordinarily, the list of
inmate names will be issued to staff for collection at the beginning
of the shift. Ordinarily is defined as in Article 18, section U of
the Master Agreement.

*

The Urine Surveillance Program Coordinator will assure that
sufficient copies of the list are printed to accommodate the local
program requirements. Random lists cannot be replicated by SENTRY if
they are lost or destroyed.
c. Procedures for collecting samples from the random group shall be
developed locally in accordance with the following requirements:
*

(1) The random list will be used sequentially beginning with the
first name. The notification and collection, however, may occur in
any order. Inmates do not have to provide the sample in the order
that they were notified. Names of inmates no longer at the institution
will be skipped and not counted. Inmates not readily available, e.g.,
on a medical trip, in the visiting room, may also be skipped.
*
Exactly five percent (rounded) of the listed population count
will be ordered to produce samples. The number of samples taken plus
the refusals must equal five percent of the count listed on the
printout. With exception, exactly three percent (rounded) will be
tested randomly in all Minimum Security Level institutions and ten
percent (rounded) of the listed inmate population in all U.S.
Penitentiaries will be ordered to produce samples, except for ADX-FLOMAX, Florence, Colorado and the U.S. Penitentiary Marion, Illinois,
which will follow the five percent random testing monthly.

*

An extension of the Random list will serve to supply additional
inmate names for testing to replace the inmates who are not readily
available for testing. For example, if five percent of the population
must be tested, a list containing seven percent should be produced.
*

PS 6060.08
CN-1 3/8/2001
Page 8
*

Inmates will then be sequentially chosen from the remaining names
on the Random list to replace those unavailable for testing in order
to continue testing from the list. Any unavailable inmate who is
bypassed should be tested when it is more convenient for staff and the
inmate is available.
*
(2) Fairness and randomness are necessary in using the list. No
listed inmate may be excused if he or she is available to provide a
urine sample. If even one inmate is excused, the selection process is
no longer random.
(3) While the random list is to be produced on a regularly
scheduled basis, it is not necessary to actually collect the samples
in that same calendar month. For example, a list produced one month
might be used through the 15th of the following month.
(4) Sample collection will not follow any pattern that inmates
could predict. Samples will be taken at different hours (early
morning, noon, late evening). Collection will be spread evenly over
seven days a week during the course of a month whenever practicable.
11. NARCOTIC IDENTIFICATION KITS. Each Captain will ensure the
institution maintains a supply of Narcotic Identification Kits
(purchased through the Federal Supply Schedule) to determine the
identity of unknown substances.
All lieutenants will be proficient in using the Narcotic
Identification Kit and ordinarily are responsible for testing unknown
substances.
While identification of such substances may be useful for various
security purposes, it is often particularly important in the
investigation of incident reports and may be important in referring
incidents to the Federal Bureau of Investigation.
12. FEDERAL HIGHWAY ADMINISTRATION (FHWA) TESTING. Inmates assigned
to drive a vehicle requiring a commercial driver’s license are also
subject to alcohol testing under FHWA guidelines.
Refer to the Correctional Services Manual and Special Investigative
Supervisors Manual for further information.

/s/
Kathleen Hawk Sawyer
Director

STANDARD PROCEDURES FOR COLLECTING URINE SURVEILLANCE SAMPLES
1.

To the extent possible, urine samples should be collected in one
or two centralized areas of the institution, ( e.g., lieutenants'
office or R & D), by staff who are thoroughly familiar with the
procedures specified below.

2.

Inmates will be thoroughly searched to detect any device designed
to provide a urine substitute or possible contaminant and will
thoroughly wash their hands prior to providing the sample.

3.

When the inmate reports for testing staff will:






make a positive picture identification of the inmate;
collect the sample from the inmate;
assign the sample a urine sample identification number;
label the urine bottle with that number and the date and;
record the number next to the inmate's name on the lab slip.

4.

Bottles will be kept under direct staff observation and control
at all times, both before and after the inmate furnishes the
urine sample.

5.

Ordinarily, to be submitted for testing, bottles will be full
(i.e., 60cc or 2 oz). Once a sufficient sample is provided,
staff must ensure that the urine sample identification number on
the bottle corresponds to the number assigned to that inmate on
the lab slip. Staff must then sign the laboratory form
certifying that the specimen identified on the laboratory form is
the specimen presented to staff by the inmate providing the
certification on the form, bears the same identification number
as the specimen, and has been labeled and sealed according to the
collection procedures stipulated above.

6.

The inmate will then certify by signing the laboratory form that
the specimen provided to the collection officer was provided by
the inmate, sealed in the inmate’s presence, and the information
on the form and label is correct. If the inmate refuses, a
second staff member must make this verification and sign the
form.

PS 6060.08
11/24/99
Attachment A, Page 2
7.

After samples are collected they will be maintained under direct
staff observation until moved to a locked area where they will be
stored until mailing. This area should be designated by the
Urine Surveillance Program Coordinator and will be accessible to
a very limited number of staff. Under no circumstances will
inmates have access to this area.

8.

All samples will be mailed to the testing laboratory no later
than 72 hours after collection, (excluding holidays).

9.

When a positive result is received, and an incident report
written, a photocopy of both the slip returned by the lab and the
slip listing the inmate's name and urine sample identification
number (retained at the institution) will be attached to the
incident report and made a part of the disciplinary record.

PS 6060.08
11/24/99
Attachment B, Page 1
DETECTION PERIODS FOR SELECTED DRUGS
The time periods below are estimates of the maximum lengths of time,
after last use, that a person's urine would be positive for a
particular drug. These periods also represent the minimum waiting
periods between samples on which successive disciplinary actions for
the same drug ordinarily may be based. For example, ordinarily at
least 30 days must elapse between urine collection dates before
disciplinary action may be taken for a second THC positive. The
inmate could, however, be retested within this 30-day period and
disciplinary action could be based on positive results for drugs other
than THC.
3 days

Amphetamines
Methamphetamine
Cocaine
Cocaine Metabolite

5 days

Methadone
Methadone Metabolite

6 days

Morphine
Codeine
Opiates
Meperidine (Demerol)
Pentazocine (Talwin)
Propoxyphene (Darvon)

11 days

Barbiturates
Phencyclidine (PCP)

14 days

Phenobarbital

30 days

THC

